                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  AT LONDON

 UNITED STATES,                                         CRIMINAL ACTION NO.
                                                           6:07-CR-106-KKC
       Plaintiff,

 V.                                                               ORDER

 NANCY SUNSHINE LYONS,
       Defendant.


                                        *** *** ***

       This matter is before the Court on the Recommended Disposition [DE 74] prepared by

Magistrate Judge Hanly A. Ingram. No party has filed objections to the Recommended Disposition

and the Defendant has filed a Waiver of Allocution. [DE 75-1.] The Court HEREBY ORDERS

that the Recommended Disposition [DE 74] is adopted in its entirety. The Court further ORDERS

that the United States Probation Office shall prepare a judgment in accordance with the

Recommended Disposition and this Order.



       Dated November 14, 2018.
